Title: From Benjamin Franklin to John Jay, 6 January 1784
From: Franklin, Benjamin
To: Jay, John


          
            Dear Sir,
            Passy, Jan. 6. 1784—
          
          I received your kind Letter of the 26th past, and immediately sent the inclosed to Mrs Jay, whom I saw a few days since with the Children, all perfectly well. It is a happy Thing that the little ones are so finely past the Small Pox, and I congratulate you upon it most cordially.—
          It is true, as you have heard, that I have the Stone, but not that I have had Thoughts of being cut for it. It is as yet very tolerable. It gives me no Pain, but when in a Carriage on the Pavement, or when I make some sudden quick Movement. If I can prevent its growing larger, which I hope to do by abstemious Living and gentle Exercise, I can go on pretty comfortably with it to the End of my Journey, which can now be at no great distance. I am chearful, enjoy the Company of my Friends, sleep well, have sufficient Appetite, and my Stomach performs well its Functions. The latter is very material to the Preservation of Health; I therefore take no Drugs lest I should disorder it. You may judge that my Disease is not very grievous, since I am more afraid of the Medicines than of the Malady.—
          It gives me Pleasure to learn from you that my Friends still retain their Regard for me. I long to see them again, but I doubt I shall hardly accomplish it. If our Commission for the Treaty

of Commerce were arriv’d, and we were at Liberty to treat in England, I might then come over to you, supposing the English Ministry dispos’d to enter into such a Treaty. But no late Letters from the Congress make any Mention of it. They continue however with every Dispatch to send a Copy of the Minute which directs the Commission to be prepared, as if it was thought we might act upon that, at least so far as to make the Convention for a Year. I send you enclos’d one of those authenticated Copies. It may serve as Ground for proposing a Conference with one of the new Ministers, in which you might discover whether they really intend a Treaty or not. If not, we can inform the Congress, and save them the Trouble of preparing the Plan.—
          I have, as you observe, some Enemies in England, but they are my Enemies as an American; I have also two or three in America, who are my Enemies as a Minister: but I thank God there are not in the whole World any who are my Enemies as a Man; for by his Grace thro’ a long Life I have been enabled so to conduct myself, that there does not exist a human Being who can justly say, Ben Franklin has wrong’d me. This, my Friend, is in old Age a comfortable Reflection. You too have, or may have, your Enemies: But let not that render you unhappy. If you make a right use of them they will do you more Good than Harm. They point out to us our Faults; they put us upon our guard; and help us to live more correctly.
          Three Copies of the Definitive Treaty have been sent, and I suppose we may soon expect the Ratification. I have just receiv’d a Letter from Mr Hartley, acquainting me with the Change of Ministry, and requesting to have “the earliest Notice whenever the Ratification shall arrive, that we may lose no time in bringing that blessed Event to a complete Termination.” I imagine you will see him when you return to London. He seems to speak as if his Commission was likely to continue.
          
          My Grandsons are sensible of the Honour of your Remembrance, and join their respectful Compliments and best Wishes with those of, Dear Sir, Your affectionate humble Servant
          
            B. Franklin
            His Excelly. John Jay Esqr
          
         
          Endorsed: Dr Franklin 6 Jan. 1784 recd. 15 Jan. 1784
        